468 F.2d 619
Ernest KLEIN, Appellant,v.Wilbert ROBINSON, Appellee (two cases).
Nos. 168, 169, Dockets 71-2095, 71-2096.
United States Court of Appeals,Second Circuit.
Argued Nov. 15, 1972.Decided Nov. 16, 1972.

Sol Lieberman, New York City, for appellant.
Carl I. Stewart, Asst. U. S. Atty.  (Robert A. Morse, U. S. Atty., E.D.N. Y., Raymond J. Dearie and Cyril Hyman, Asst. U. S. Attys., of counsel), for appellee.
Before SMITH, KAUFMAN and MULLIGAN, Circuit Judges.
PER CURIAM:


1
The judgment below, 328 F.Supp. 417, is affirmed, but we express no views on the district court's discussion of the doctrine of immunity or its ruling on the question of federal jurisdiction under 28 U.S.C. Secs. 561 et seq. over the federal claim.